Fourth Court of Appeals
                               San Antonio, Texas
                                   January 23, 2018

                                 No. 04-17-00369-CV

                              CITY OF SAN ANTONIO,
                                     Appellant

                                          v.

                                   John AGUERO,
                                      Appellee

                From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 388746
                   Honorable Judge Timothy Johnson, Judge Presiding


                                    ORDER
    The appellee’s unopposed motion for extension of time to file brief is hereby
GRANTED.

                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2018.


                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court